BETTS, District Judge.
This vessel and ■cargo were captured, March 31, 1863, by the United States steamer Memphis, as prize,' and were sent into this port for adjudication. They were here libeled, April 23, 1863. Default for the non-intervention of any claimant or defence having been regularly taken in court, the preparatory proofs and the vessel’s papers were submitted to the court, on the part of the libellants, with a demand for judgment against the vessel and cargo.
No papers relating to the vessel and cargo or the voyage were found on board of her, except the clearance of the vessel at the port of London for Nassau, N. P. January 15, 1863, and letters of introduction of the master of the vessel, William Brain, from a Mr. Martin, assuming to be the owner of the schooner, and recommending the vessel and the cargo of salt on board of her to a Mr. Hart, of Nassau, for advice and directions as to the business of the voyage. The mate of the vessel, in his examination in preparatorio, says that the master and the crew of the vessel belonged to England, and shipped from London to Nassau, but that he understood that the voyage was not to be to Nassau, but to some other port on the continent of North America; that her cargo was all salt; that London was her. last clearing place; that she was captured near Fort Sumter, going into Charleston harbor; that he and the master knew that that port was then under blockade; that, when first pursued, the Antelope was endeavoring to enter Charleston; and that she tried to escape by getting into Bull’s bay. The master, William Brain, confirms the evidence of the mate, and says that the vessel was captured trying to run the blockade of Charleston; that he knew of the war and of the blockade of Charleston, and presumes that the owner of the vessel did also, when he sailed; and that he was bound to run the blockade at Charleston, and steered for. that purpose.
All the evidence is concurrent and conclusive that the nominal clearance of the vessel from London to Nassau was simulated and false, and that the voyage from London was set on foot and pursued with a design to violate the blockade of Charleston. A decree is pronounced for the condemnation and forfeiture of the vessel and cargo, because of false papers, and an attempt to run the blockade of Charleston, in her destination and procedure.